ROBINSON, J.
In a suit for wrongful death occasioned by a collision between a railway train and an automobile driven by the decedent, at a crossing at grade of such railway and a public street, where the evidence at the trial tends to prove that the decedent looked just before driving upon the crossing, and tends to prove that the physical facts were such at the time that had he looked he would have seen the oncoming train, it is error for the court to refuse to give to the jury a-requested charge, made in writing, before argument, to the effect that notwithstanding the jury finds the evidence to be that the decedent looked just before he drove upon the crossing plaintiff cannot recover if the jury further finds that the physical facts were such that had he looked he must have seen the oncoming train in time to have avoid the collision.
Judgment reversed.
Marshall, C. J., Day, Allen, Kinkade, Jones and Matthias, JJ., concur.